Title: From Thomas Jefferson to Dabney Carr, 25 May 1807
From: Jefferson, Thomas
To: Carr, Dabney


                        
                            Dear Sir
                            
                            Washington May 25. 07.
                        
                        On my arrival here I found some heavy bills drawn on me from Europe for wines & other supplies from that
                            quarter which will occupy my spare funds for some time. this rendered it impossible for me to make you the first
                            remittance of 100. D. for Perry which was for this month; and would render it more convenient to make both that & the one
                            for  June in the 1st. week of July, say 300. D. for the three months of May, June & July— will you be so good as to
                            inform me whether this arrangement will suit you. I promised James Walker to answer for him as bail for Stewart for a
                            year, here of Milinda but I have not been informed by him of the sum, time or person for paiment. I believe this was
                            under your care. on your giving me the necessary information the remittance shall be made. I salute you affectionately.
                        
                            Th: Jefferson
                            
                        
                    